Cobb, P. J.
1. “Under repeated rulings of this court, in order to constitute the crime of abandonment as defined in the Penal Code, § 114, it is necessary that the child shall be not only deserted but left in a destitute condition. If, nothwithstanding the desertion, the wants of the child be provided for by others, the statutory crime of abandonment is not made out.” Mays v. State, 123 Ga. 507, and eit.
2. The evidence in this case established the fact of desertion, but not destitution. A new trial should, therefore, have been granted.

Judgment reversed.


All the Justices concur.

J. P. Highsmith, for plaintiff in error.
G. W. Griffin, solicitor, contra.